DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-10, 12-16, 18-20 are allowable over the prior art of record because the prior art of record does not teach a joint piece disposed between the target material and the back tube; the joint piece comprising a compressible structure and an electrically and thermally conductive adhesive; the compressible structure being a graphite blanket, a graphite sheet or a combination thereof and having multiple through holes, and the electrically and thermally conductive adhesive adsorbed on the entire surface of the compressible structure, formed between the target material and the back tube and filled in the through holes.
The closest prior art of record Fu et al. (CN 103264231 A),Yamashita (JAPAN 10-317133), Itoh et al. (U.S. PGPUB. 2011/0240467 Al), Wang et al. (CN 204550698 U) fail to teach a joint piece disposed between the target material and the back tube; the joint piece comprising a compressible structure and an electrically and thermally conductive adhesive; the compressible structure being a graphite blanket, a graphite sheet or a combination thereof and having multiple through holes, and the electrically and thermally conductive adhesive adsorbed on the entire surface of the compressible structure, formed between the target material and the back tube and filled in the through holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
June 22, 2021